
	

114 HRES 335 IH: Congratulating the Chicago Blackhawks on winning the 2015 Stanley Cup Championship.
U.S. House of Representatives
2015-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 335
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2015
			Mr. Quigley (for himself, Mr. Roskam, Mr. Lipinski, Mr. Gutiérrez, Ms. Kelly of Illinois, Mr. Shimkus, Mrs. Bustos, Mr. Foster, Mr. Rodney Davis of Illinois, Ms. Schakowsky, Mr. Kinzinger of Illinois, Mr. Hultgren, Mr. Danny K. Davis of Illinois, Ms. Duckworth, Mr. Dold, Mr. Bost, and Mr. Rush) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Congratulating the Chicago Blackhawks on winning the 2015 Stanley Cup Championship.
	
	
 Whereas the historic Chicago Blackhawks, as one of the National Hockey League’s Original Six, have made countless contributions to sports; Whereas the Blackhawks and the National Hockey League have demonstrated a commitment to promoting fitness and leadership skills for youth through support for youth hockey programs and community skating facilities;
 Whereas the Blackhawks have demonstrated a commitment to the Nation’s veterans and wounded warriors through their support of sled-hockey rehabilitation programs and unique on-ice opportunities;
 Whereas the Blackhawks, the entire hockey community, and the City of Chicago united to support the Reif family in their time of need;
 Whereas the Blackhawks have earned the honor of Stanley Cup Champions three times in the past six years, thus establishing a modern-day dynasty;
 Whereas Blackhawks players Patrick Kane, Patrick Sharp, Jonathan Toews, Marian Hossa, Duncan Keith, Brent Seabrook, and Corey Crawford led all three championship teams, and in so doing, built a family of teammates;
 Whereas with more than 280 straight home game sellouts, the Blackhawks are the pride of their hometown of Chicago, Illinois;
 Whereas the Blackhawks organization composed of owner Rocky Wirtz, Head Coach Joel Quenneville, President John McDonough, Executive Vice President Jay Blunk, Vice President and General Manager Stan Bowman, and Senior Advisor of Hockey Operations Scotty Bowman have ensured the legacy of the City of Chicago as a hockey town for the 21st century;
 Whereas the Blackhawks, through their amazing offense, superb defense, and unmatched goaltending, dominated the regular season and won 48 games and scored 220 goals against their opponents;
 Whereas the Blackhawks defeated the Nashville Predators in 6 games, the Minnesota Wild in 4 games, and the Anaheim Ducks in a very intense 7-game series to become the Western Conference Champions and advance to the Stanley Cup Final series;
 Whereas in the Stanley Cup Final series, the Blackhawks overcame the aggressive play and young talent of the Eastern Conference Champion Tampa Bay Lightning to win the Stanley Cup Championship in an exciting 6-game series; and
 Whereas the innumerable contributions from every player, coach, and the entire Blackhawks family have brought the madness back to Madison Street and Lord Stanley’s Cup back to where it belongs, sweet home Chicago, Illinois: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the Chicago Blackhawks for their long distinguished history, countless contributions to sports, and their many successes as a franchise;
 (2)congratulates the Blackhawks on an amazing season and for winning the 2015 Stanley Cup Championship;
 (3)recognizes the players, coaches, and leadership of the Blackhawks organization; and (4)joins with all people in the United States and hockey fans all over the world in celebrating the return of the Stanley Cup to Chicago, Illinois.
			
